Citation Nr: 1424982	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-48 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested by equilibrium problems, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a family member.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2010, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record. 

In April 2012 and December 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran's December 2009 substantive appeal included a request to appear at a hearing before the Board at the RO.  In April 2010 and March 2012, the Veteran revised his request to specify a videoconference hearing.  The Board remanded the appeal in April 2012 to schedule a video hearing, but the Veteran's attorney withdrew the hearing request in May 2012.  The Board will therefore proceed with a decision in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A disability manifested by equilibrium problems was not present in service or until years thereafter and is not etiologically related to active duty service or a service-connected disability.  

2.  Retraction of the left ear drum and chronic left ear infections were not present in service or until years thereafter and are not etiologically related to active duty service or a service-connected disability.  
CONCLUSION OF LAW

A disability manifested by equilibrium problems, to include retraction of the left ear drum and chronic left ear infections, was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a disability manifested by equilibrium problems, to include a left ear drum retraction and chronic left ear infections.  He testified during the May 2010 hearing that he first experienced balance problems in 1954 while returning from Korea.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The record establishes a current disability.  Upon VA examination in November 2011, the Veteran was diagnosed with a severe retraction of the left ear drum and chronic ear disease.  Records of VA and private treatment also document findings of chronic left otitis media throughout the claims period.  Additionally, the Veteran has complained of chronic balance and equilibrium problems and the Board finds that he is competent to report his symptoms.  Thus, a disability manifested by equilibrium problems as well as retraction of the left ear drum and chronic left otitis media are demonstrated by the record.

An in-service injury is also established.  Service records are negative for evidence related to ear or balance problems and the Veteran's ears and ear drums were normal upon examination for separation in August 1954.  The Veteran testified that he experienced dizziness and balance problems while traveling from Korea and was treated for seasickness aboard ship.  He also testified that he continued to experience equilibrium issues for several weeks after his return to the United States.  Service treatment records do not document the complaints and treatment reported by the Veteran; nevertheless, he is considered competent to report injuries that occurred during service.  The Veteran's exposure to acoustic trauma is also presumed based on his service duties as a combat construction specialist.  Therefore, the Board will resolve any doubt in the Veteran's favor and find that an in-service injury is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current balance and ear disabilities and the in-service injuries, the Board notes that service records and post-service treatment records do not indicate such a link.  As noted above, service records are entirely negative for any complaints or treatment related to the Veteran's ears or equilibrium.  No chronic conditions were identified at the August 1954 separation examination and the Veteran's ears and ear drums were normal upon physical examination.  There is also no post-service medical evidence of an ear disability until April 1985, more than 30 years after discharge, when the Veteran underwent a cardiovascular evaluation at the Mayo Clinic.  At that time, he was provided an ear, nose, and throat (ENT) consultation which identified inactive left chronic otitis media and a scarred retracted left ear drum.  Similarly, the earliest complaints of balance problems date many decades after service in December 2007, when the Veteran reported experiencing equilibrium problems in a statement to VA.  A few months later, in February 2008, the Veteran's private otolaryngologist stated in a letter that the Veteran was experiencing ear plugging and dizziness.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's ear and balance problems were present in service or immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent medical evidence is also against the claim for service connection on a direct or secondary basis.  The record documents two left ear surgeries performed in response to the Veteran's chronic ear infections and left ear drum retraction: a left tympanoplasty in December 1991 and a left tube insertion (myringotimy) in November 2007.  None of his treating physicians have provided an opinion in support of the claim or indicated a relationship between the Veteran's left ear problems, equilibrium dysfunction, and active duty service or service-connected hearing loss.  In November 2011, a VA examiner linked the Veteran's balance problems to a history of chronic ear infections and severe left ear drum retraction, but only opined that it was "hard to say" what caused the left ear disease.  The Board finds that this statement is of very little probative value as it is clearly speculative and is essentially "nonevidence" neither for nor against the claim.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

In contrast, the record contains a highly probative February 2014 medical opinion from a VA expert in otolaryngology weighing against the claim.  The VA expert concluded that the Veteran's reported equilibrium problem and left ear drum retraction were not related to active service, to include acoustic trauma or service-connected hearing loss.  Instead, the VA expert found that the Veteran's balance issues were due to several nonservice-connected physical disabilities including Parkinsonism, foot drop, and radiculopathy and were clearly not related to vestibular or inner ear conditions.  With respect to the Veteran's contentions regarding a link between the claimed disability and service-connected hearing loss, the VA expert found that the Veteran's actual clinical presentation was not indicative of a relationship between the two conditions; ear drum retraction is typically due to Eustachian tube dysfunction and is not a late effect of noise exposure.  The VA expert's medical opinions were rendered following complete review of the claims file, including the Veteran's contentions, and were accompanied by a fully explained and well-reasoned rationale.  They are therefore entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The record does not support a finding that the ear and equilibrium problems manifested by the Veteran are chronic diseases listed in 38 C.F.R. § 3.309(a) (to include organic diseases of the nervous system).  Service connection under 38 C.F.R. § 3.303(b) is therefore not possible.  However, the Board may still consider whether a reported history of continuous symptoms supports a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).

In this case, the Veteran has not clearly reported such a history.  The Veteran testified in May 2010 that he first experienced balance problems for several weeks upon his return from Korea in 1954, but did not continue to experience problems beyond three months and did not seek treatment or receive a diagnosis until years later.  In a December 2009 statement, the Veteran provided a history of his ear drum and dizziness symptoms.  While the history provided is not entirely clear, it appears the Veteran's post-service problems with dizziness did not manifest until sometime between 1991 and 2007, at least 35 years after his initial balance problems in 1954.  With respect to the left ear drum retraction, the Veteran stated in the December 2009 letter that the "hole in the inner eardrum" was not identified until 1966, more than 10 years after discharge.  Thus, the Board cannot conclude that the Veteran has reported a continuity of symptoms since service with respect to any aspect of the claimed disability.

As for the Veteran's testimony connecting his current ear and balance problems to service or service-connected hearing loss, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a chronic disability which is due to an injury incurred during a period of active service or related to a service-connected condition, falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Furthermore, his lay statements and history are clearly outweighed by the competent medical evidence against the claim, including the February 2014 opinion of the VA expert in otolaryngology.

After review of the entire record, the Board must conclude that the evidence does not establish a nexus between the Veteran's claimed equilibrium and ear disabilities and service or service-connected hearing loss.  There is no medical evidence of the conditions until decades after the Veteran's discharge and a VA expert provided a an opinion against the claim in February 2014.  The totality of the competent medical evidence against the claim also clearly outweighs the Veteran's statements.  Therefore, the record does not establish a link between any current equilibrium disability and the Veteran's active duty service or service-connected hearing loss and service connection must be denied.  
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct service connection was furnished to the Veteran in a May 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received notice with respect to his claim for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  The Veteran contends that his current equilibrium problem, eardrum retraction, and chronic ear infections are etiologically related to service-connected hearing loss.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in November 2011 and an adequate medical opinion was obtained from a VA medical expert in February 2014.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private clinical records.  During the May 2010 hearing, the Veteran reported receiving treatment with a private physician identified as Dr. Cobb with the Hancock Physician Network.  However, a July 2012 medical release form provided by the Veteran clarifies that Dr. Cobb has only treated the Veteran's psychiatric disorder.  Thus, records from this physician are not relevant to the current claim before the Board and further development is not required by the duty to assist.  Similarly, while the record indicates that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA), in December 2009 and April 2010 the SSA notified VA that records associated with the Veteran's receipt of benefits were destroyed and unavailable for procurement.

The Board also finds that VA has complied with the April 2012 and December 2012 remand orders of the Board.  In response to the Board's remands, a complete and legible copy of the November 2011 VA examination was obtained and added to the record.  The case was also remanded in April 2012 for the scheduling of a videoconference hearing with the Board, but the hearing request was withdrawn by the Veteran's representative in May 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a disability manifested by equilibrium problems, to include retraction of the left ear drum and chronic left ear infections, and as secondary to service-connected hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


